--------------------------------------------------------------------------------

Exhibit 10.2

Urban Ag. Corp.

March 9, 2011

Mr. Michael J. Mahoney
720 Morris Avenue
Bryn Mawr, PA  19101

Dear Mr. Mahoney:

The purpose of this letter is to set forth the agreement (the "Agreement")
between you, Urban Ag. Corp. (f/k/a Aquamer Medical Corp., a corporation
organized under the laws of Delaware) and its wholly owned subsidiaries Urban
Agricultural Corporation and Aquamer Shipping Corporation (the "Employers")
regarding your resignation.

The Employers desire to obtain your release of any and all claims you have or
may have against Employers and your agreement to maintain the confidentiality of
any proprietary and non-public information of Urban Ag. Corp. which you have
become aware of during the course of your employment.

You have agreed to the foregoing as consideration for the commitment being made
by the Employers to issue to you 62,500 shares of fully vested Urban Ag. Corp.
(OTCBB: AQUM) post reverse split common stock. 

Your Employers have agreed to issue the 62,500 shares immediately following the
adoption of the Unanimous Written Consent by which you resign from the Urban Ag.
Corp. Board of Directors (a copy of which shall be attached to this agreement).

Based on these considerations, we have agreed as follows:

1.  Authority.  Upon the effectiveness of your resignation from the Urban Ag.
Board of Directors, you will have no authority to bind, make any commitment on
behalf of, or otherwise act on behalf of the Employers.

2.  Your Release. In consideration of the commitment being made by your
Employers, to issue to you 62,500 shares of fully vested Urban Ag. Corp. (OTCBB:
AQUM) post reverse split common stock, you hereby release and discharge the
Employers with respect to any actions, omissions, matter or events relating to
your employment with Employers, their directors, officers, shareholders,
creditors, employees and agents, from and against any and all claims, actions,
causes of action, damages, liabilities, promises, debts, losses, obligations,
costs or expenses of any kind or nature, whether known or unknown, which you
ever had, now have or hereafter may have, including but not limited to those
arising from or related to your employment agreement, or any alleged violation
of any covenant of good faith and fair dealing relative to your employment, or
any applicable labor or employer-employee statute, regulation or ordinance,
whether foreign, federal, state or local (including, by way of specificity but
not of limitation, Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, the Civil Rights Act of 1991, any amendments to such acts and
any and all state and local discrimination laws).

Notwithstanding the foregoing, the forgoing release shall not apply to any
payment, compensations, benefits or other rights to which you are entitled under
this Agreement.

3. Specific Release of ADEA Claims.  In consideration of the commitment being
made by your Employers under this Agreement, you hereby release and forever
discharge the Employers, their directors, officers, shareholders, employees and
agents, from any and all claims, actions and causes of action that you may have
as of the date you sign this Agreement arising under the Federal Age
Discrimination in Employment Act of 1967, as amended, and the applicable rules
and regulations promulgated thereunder.

You agree and understand that you shall not construe or treat any aspect of this
Agreement as an admission of liability by the Employers.

4.  Employer's Release.The Employers release and discharge you from any and all
claims, actions, causes of action, damages, liabilities, promises, debts,
compensations, losses, obligations, costs or expenses of any kind or nature,
whether known or unknown, which any of the Employers ever had, now has or
hereafter may have against you, including, but not limited to, those arising
from or related to your employment and other relationships with the Employers,
or the termination of such employment or relationships, or any alleged violation
of any covenant of good faith or fair dealing, all common law claims now
existing or hereafter recognized, claims for negligence, breach of fiduciary
duty, interference with actual or prospective contractual relations,
misrepresentation, promissory estoppel, equitable estoppel, breach of contract
or any other type of claim.

It is agreed and understood that Employers shall not construe or treat any
aspect of this Agreement as an admission of liabilities on your part.

5. Further Cooperation.  From this date forward, you will use all reasonable
efforts to cooperate with the Employers and their respective directors,
officers, attorneys and representatives, upon and to the extent requested by
such persons, (a) to execute documents and such other steps as may be necessary
in carrying out the intent of this Agreement, and (b) in connection with the
conduct of any action, proceeding, investigation or litigation involving such
companies, concerning events or actions that occurred while he was employed by,
an officer of, or otherwise involved with the Employers; provided, however, that
for such cooperation under clause (b) above you will be entitled to (i) payment
for your actual reasonable time spent at the rate of US$125.00 per hour, and
(ii) prompt reimbursement for your reasonable documented costs and expenses
incurred in connection with such cooperation.

6.  Confidentiality.  You acknowledge that you have been provided access to
proprietary and non-public information of Urban Ag. Corp., and you agree that
you will not at any time or for any reason or purpose whatsoever make use of
divulge or otherwise disclose, directly or indirectly, any of the proprietary
and non-public information of Urban Ag. Corp. to any person, or use any of such
information, without the express prior written authorization of the CEO or
President of Urban Ag. Corp.

 Nothing herein shall prevent you from using your general skills, general
industry knowledge and experience.

7.  Non-disparagement.  You and the Employers (and their employees, officers and
directors and beneficial owners) will not at any time, make any statement,
whether written or oral, or take any other action which is intended, or could
reasonably be expected to, disparage, defame or harm the reputation (or
otherwise cause adverse publicity) of the other party. 

8. Entire Agreement, No Waiver.  This Agreement constitutes the entire agreement
and understanding between you and Employers and supersedes any prior agreement
or understanding, oral or written, between the parties.  None of the provisions
of this Agreement can be waived or modified except in writing signed by the
parties.

9. Severability.  If any term or provision of this Agreement shall be held
invalid or unenforceable, the remaining terms and provisions of this Agreement
shall not be affected thereby and (i) such provision shall be reformed to the
minimum extent necessary to be valid while preserving the intent of the parties
as expressed herein, or (ii) if such provision cannot be so reformed, such
provision shall be severed from this Agreement and an equitable adjustment shall
be made to this Agreement (including, without limitation, addition of necessary
further provisions to this Agreement) so as to give effect to the intent as so
expressed and the benefits so provided.  Neither such holding nor such
reformation nor severance shall affect or impair the legality or enforceability
of any other provision of this Agreement.

10. Revocation.  You acknowledge and agree that by signing this Agreement, you
understand that you voluntarily waive the right to revoke this Agreement during
the seven (7) day period following its execution.

11. Miscellaneous.  If Employers fail to pay any amounts provided hereunder or a
party otherwise breaches its obligations to the other parties, either in whole
or in part, then the non-breaching party or parties, as the case may be,  shall
be entitled to recover from the other party, in addition to the recovery of its
damages and/or other relief, any costs, including reasonable attorneys' fees,
incurred or reasonably expected to be incurred in instituting, prosecuting or
defending any action arising by reason of such failure or breach of this
Agreement.

12. Governing Law and Choice of Forum.  Jurisdiction over disputes regarding
this Agreement shall be exclusively in the state and federal courts located in
New Castle County, Delaware, and the parties each waive any right to object to
such jurisdiction and venue.  This Agreement shall be interpreted, construed,
and enforced in all respects in accordance with the laws of State of Delaware.

PLEASE READ THIS AGREEMENT CAREFULLY.  BY EXECUTING THIS AGREEMENT YOU WILL HAVE
WAIVED ANY RIGHT YOU MAY HAVE TO BRING A LAWSUIT OR MAKE ANY LEGAL CLAIM, KNOWN
OR UNKNOWN, AGAINST EMPLOYERS FOR ANY ACTIONS TAKEN BY EMPLOYERS ARISING FROM OR
RELATED TO YOUR EMPLOYMENT OR THE TERMINATION OF SUCH EMPLOYMENT, UP TO THE DATE
OF EXECUTION OF THIS AGREEMENT. 

13.Indemnification.   To the fullest extent permitted or required by Section 145
of the Delaware General Corporation Law, as the same exists or may hereafter be
amended (but, in the case of any such amendment and unless applicable law
otherwise requires, only to the extent that such amendment permits the Company
to provide broader indemnification rights than such law permitted the Company to
provide prior to such amendment), the Company shall defend and indemnify you
from any threatened, pending, or completed action, suit, or proceeding, whether
civil, criminal, administrative, or investigative by reason of the fact that
youwere a director, officer, employee, or agent of the Company, any subsidiary
of the Company, or was serving at the request of the Company as a director,
officer, employee, or agent of another Company, partnership, joint venture,
trust, or other enterprise, against expenses (including attorneys' fees),
amounts paid in settlement, judgments, and fines actually and reasonably
incurred by you in connection with such action, suit, or proceeding;  provided,
however, that no indemnification shall be made(i) in any case where the act or
failure to act giving rise to the claim for indemnification is determined by a
court to have constituted willful misconduct or gross recklessness, or (ii) with
respect to proceedings, claims or actions initiated or brought voluntarily by
you and not by way of defense.  The Company shall not settle or compromise or
consent to the entry of any judgment in any pending or threatened claim, action,
suit or proceeding in respect of which indemnification may be sought from the
Company by you (whether you are an actual or potential party to such claim,
action, suit or proceeding) unless such settlement, compromise or consent
includes an unconditional release of you from all liability arising out of such
claim, action, suit or proceeding.

14. Binding Effect.  The parties understand that this Agreement is not binding
upon the parties until (i) each accepts it, which acceptance is to be evidenced
by their respective execution on the signature page hereof; and (ii) the
Unanimous Written Consent approving and ratifying this Agreement has come into
effect.

15. Notices.  All notices, requests and demands to or upon the respective
parties must be in writing and may be served by personal delivery or certified
mail, return receipt requested, or FedEx, proof of delivery required.

16. Employee Acknowledgment.  Mr. Mahoney acknowledges that he has consulted
with or has had the opportunity to consult with counsel of his own choice
concerning this Agreement, and that he has read and understands the Agreement,
is fully aware of its legal effect, and has entered into it freely based on his
own judgment. 

17. Counterparts.This Agreement may be executed by original signature, or by
facsimile, or by PDF sent by e-mail, in separate signature pages, or in any
number of counterparts each of which shall be deemed an original, and all of
which together shall constitute one and the same instrument.  The exchange of
copies of this Agreement and its signature page by hand, U.S. mail, overnight
delivery service, facsimile transmission, or PDF sent by e-mail shall constitute
effective execution and delivery of this Agreement as to the parties, and may be
used in lieu of the original document for all purposes (and such signatures
transmitted by facsimile or PDF and e-mail shall be deemed to be their original
signatures for all purposes).

[the remainder of this page is intentionally blank]

Your signature below signifies your voluntary acceptance of the terms hereof. 
Please execute below and return one copy of this Agreement.

 

By:
           

Sincerely,

Employers   /s/ Edwin A. Reilly  

--------------------------------------------------------------------------------

  Edwin A. Reilly      

Accepted and Agreed:

/s/ Michael J. Mahoney


 

--------------------------------------------------------------------------------

  Michael J. Mahoney